Citation Nr: 0428018	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  98-19 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a rectal disorder 
claimed as secondary to the service-connected ulcerative 
colitis.  

2.  Entitlement to an effective date prior to April 9, 2001 
for the assignment of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1979 to August 
1984.  

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an August 2001 decision by the 
RO.   

In February 2002, a Decision Review Officer granted service 
connection and assigned an initial 30 percent rating for 
depression effective on April 9, 2001, the date of the 
original claim.  

In July 2002, the Board remanded these matters to the RO for 
additional development of the record.  

In a September 2003 rating action, the RO assigned an 
increased rating of 50 percent for the service-connected 
depression and a TDIU rating effective on April 9, 2001.  

The claim of secondary service connection for a rectal 
disorder is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on her part.  




FINDING OF FACT

The veteran is not shown to have precluded from performing 
substantially gainful employment due to service-connected 
disability prior to April 9, 2001.  



CONCLUSION OF LAW

An effective date earlier than April 9, 2001, the date on 
which entitlement arose, for a total disability rating based 
on individual unemployability due to a service-connected 
disability, is not assignable.  38 U.S.C.A. §§ 1155, 5110 
(West 2002); 38 C.F.R. §§ 3.400, 4.130, 4.16(a) (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's initial claim, the Board notes 
that the RO issued a letter dated in February 2002 that 
informed the veteran of the medical and other evidence needed 
to substantiate her claim and of what medical or other 
evidence she was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

The Board notes that the VCAA notice letter was issued prior 
to the RO's original adjudication of the veteran's multiple 
claims of service connection dated in June 2002.  

The veteran immediately appealed the June 2002 RO decision 
and the RO issued another duty to assist letter in dated in 
August 2002 with respect to the increased rating claims.  

In the December 2002 Statement of the Case (SOC), the RO 
provided the veteran with the pertinent rating schedule 
provisions regarding his claims for heart disease and mental 
disorders.  

Also, in the May 2003 Supplemental Statement of the Case 
(SSOC), the veteran was provided the regulations pertaining 
to VA's duty to assist in the development of claims under 
38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that in a letter dated in February 
2003, the RO notified the veteran of her scheduled VA 
examinations and informed her of the provisions under 
38 C.F.R. § 3.655, failure to report to VA examination.  The 
veteran was accorded VA examinations that were completed in 
March 2002 and March 2003.  

Neither the veteran nor her representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA and the implementing 
regulations.  See Wensch v. Principi, 15 Vet App 362 (2001); 
see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
The Board will proceed to decide the veteran's claim on the 
merits.  


Earlier Effective Date for TDIU

The veteran contends that the effective date of April 9, 2001 
for the grant of TDIU is incorrect.  Essentially, she claims 
that the effective date should be June 5, 2000 as that was 
the date the Social Security Administration (SSA) found that 
she was unemployable.  

In this case, the effective date of an award of increased 
compensation shall be the earliest as of which it is 
factually ascertainable that an increase in disability had 
occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA's receipt of the claim for increase, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 
C.F.R. § 3.400(o)(1)-(2).  

For VA purposes, total disability ratings for compensation 
may be assigned, where the schedular rating is less than 
total, when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) 
(2003).  

A review of the record shows that, on January 31, 2001, the 
RO received a claim for an increased rating for the veteran's 
service-connected ulcerative colitis disability and chronic 
pain.  She indicated that she last worked as a labor 
custodian on June 6, 2000.  As of that date, the veteran was 
service-connected for ulcerative colitis, rated as 30 percent 
disabling.   

The veteran argues that a June 2001 decision granted granting 
Social Security Administration (SSA) disability benefits.  
That decision shows a finding of eligibility to said benefits 
effective on June 5, 2000, due to ulcerative colitis and 
pelvic pain syndrome disability.  

In a February 2002 decision, the RO granted service 
connection for depression as secondary to the service-
connected ulcerative colitis disability, rated as 30 percent 
disabling, effective on April 9, 2001, date of claim.  

In July 2002, the Board remanded the issue of a TDIU rating 
and secondary service connection for a rectal disorder.  

In September 2003, the RO assigned a 50 percent disability 
rating for the service-connected depression, effective on 
April 9, 2001.  In that rating decision, the RO also granted 
a TDIU rating and assigned April 9, 2001as the effective date 
of the award.  

As noted, the veteran argues that she her TDIU award should 
be effective from June 5, 2000, based on the SSA disability 
grant from the date of her last employment.  The veteran 
asserts that, despite the fact that her disability rating did 
not meet the minimum schedular criteria under 38 C.F.R. 
§ 4.16, the RO should have considered the medical evidence 
that she was unemployable based solely on her ulcerative 
colitis.  

The Board acknowledges that the veteran in her January 2001 
application and in her February 2001 and April 2001 
statements indicated that her service-connected ulcerative 
colitis disability and pelvic pain syndrome impaired in her 
ability to be gainfully employed.  However, at that time, the 
veteran did not meet the schedular criteria for a TDIU 
rating.  

The Board finds, based on a review of the evidentiary record, 
that an effective date for the assignment of a TDIU rating 
earlier than April 9, 2001 is not warranted.  That was the 
filing date for the veteran's secondary service connection 
claim for a psychiatric disorder, which ultimately led to the 
award of a 50 percent disability rating and the grant of the 
TDIU rating.  

The evidence of record does not show an increase in 
disability (due solely to the service-connected ulcerative 
colitis disability) warranting a higher rating prior to April 
9, 2001.  In fact, the RO continued the 30 percent rating for 
the veteran's ulcerative colitis in the September 2003 rating 
action.  The TDIU rating was assigned based on the action by 
the RO in increasing the rating for the service-connected 
depression based on VA examinations.  

Though the Social Security Agency found the veteran disabled 
for its purposes prior to that date, it had considered both 
service-connected and nonservice-connected disability 
(including pelvic pain syndrome) in reaching this 
determination.  The clinical entries dated prior to April 
2001 reflect that the veteran worked but quit her job several 
times due to her service-connected ulcerative colitis and 
pelvic pain.  However, the Board finds that the evidence does 
not serve to establish that the veteran was unemployable due 
to her service-connected disability alone.  

Significantly, in July 2002, the Board denied the veteran's 
claim for an increased rating higher than 30 percent for the 
service-connected ulcerative colitis.  

In a VA examination in August 2003, the examiner first opined 
that the veteran's depression of itself, although secondary 
to her colitis, was at that time, of sufficient severity and 
intensity to preclude her from gainful employment.  An 
earlier examination initially had determined that she was 
suffering from an acquired psychiatric disability on a 
secondary basis.  

The examiner who conducted the digestive disorders 
examination also opined that the veteran was unemployable due 
to her ulcerative colitis.  As noted previously, TDIU was 
granted by the RO's September 2003 rating action based upon 
the increased rating in the service-connected depression.  

In a memorandum dated in February 2004, the RO's request for 
extra-schedular consideration for a TDIU rating was denied by 
the Director of Compensation and Pension.  It was noted that 
the ulcerative colitis was the only service-connected 
disability prior to April 9, 2001.  The Director held that, 
prior to April 9, 2001, her service-connected ulcerative 
colitis was not of such severity as to interfere with her 
ability to be gainfully employed.  

Accordingly, in light of the evidence of record, the Board 
finds no basis for the award of an effective date earlier 
than April 9, 2001 in this case.  Thus, the preponderance of 
the evidence is against the veteran's claim, which must be 
denied.  



ORDER

An effective date earlier than April 9, 2001, for the 
assigned of a total rating based on individual 
unemployability due to a service-connected disability is 
denied.  



REMAND

The veteran has claimed entitlement to service connection for 
a rectal disorder claimed as secondary to the service-
connected ulcerative colitis disability.  

In this case, the record contains medical evidence of a 
current diagnosis of external hemorrhoids in the form of an 
August 2000 private treatment record.  There is also 
extensive medical evidence of periodic internal hemorrhoids, 
diarrhea, and rectal bleeding, sometimes noted as a symptom 
of flare-up of the veteran's ulcerative colitis.  

However, in the August 2003 VA rectal examination, there was 
no evidence of colostomy, fecal leakage, fissures, 
hemorrhoids, or external evidence of bleeding.  The lumen was 
noted to be tight with good sphincter control.  The VA 
examiner did not offer any opinion regarding the etiology of 
the previously identified manifestations.  

Finally, the Board notes that the RO must ensure that the 
mandates of VCAA have been met prior to returning the case 
for the purpose of appellate review.  In this regard, it 
appears that the veteran receives ongoing private and VA 
treatment for her rectal disorder.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of the names and addresses 
of all VA and non-VA doctors and medical 
care facilities (hospitals, HMOs, etc.) 
that have treated the veteran for a 
rectal disorder, to include ulcers of the 
rectum, rectal bleeding and hemorrhoids, 
since August 2000.  The veteran should be 
provided with release forms and ask that 
a copy be signed and returned for each 
health care provider identified.  If the 
veteran responds, the RO should obtain 
records from each health care provider 
the veteran identifies (except where VA 
has already made reasonable efforts to 
obtain the records from a particular 
provider).  If these records cannot be 
obtained and there is no affirmative 
evidence that they do not exist, the RO 
should inform the veteran of the records 
that we were unable to obtain, including 
what efforts were made to obtain them.  
Also, inform the veteran that VA will 
proceed to decide his appeal without 
these records unless he is able to submit 
them.  An appropriate period of time 
within which to respond should be 
afforded.  

2.  The veteran should be afforded a VA 
examination in order to ascertain the 
current nature and likely etiology of the 
claimed rectal disorder to include 
manifestations during a period of flare-
up.  The examiner should indicate that he 
undertook a review of the claims folder.  
All indicated testing should be 
performed.  Based on his/her review of 
the case, the examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that the veteran currently has a 
rectal disability including any during a 
period of flare-up that is caused or 
aggravated by her service-connected 
ulcerative colitis disability.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  
All indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  The 
rationale for all opinions expressed and 
conclusions reached should be set forth.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
continues to be denied, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b) 117 Stat., 2651 (2003) (to 
be codified at 38 U.S.C.§§ 5109B, 7112).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



